TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 9, 2015



                                      NO. 03-13-00719-CV


                                 Trent Alvon Smith, Appellant

                                                v.

                        241st District Court of Smith County, Texas;
                 and 114th District Court of Smith County, Texas, Appellees




           APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on October 16, 2013.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order granting the District Courts’ plea to the jurisdiction.

Therefore, the Court affirms the trial court’s order. Because Smith is indigent and unable to pay

costs, no adjudication of costs is made.